United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-40375
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

MARTINDALE F MCLYMONT

                      Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:02-CR-141-2
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Martindale F . McLymont

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    McLymont has filed

a response.    Our independent review of the record, counsel’s

brief, and McLymont’s response, discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.